Plaintiff, an electrician employed by the electrical work subcontractor in the construction of an apartment house, brought this action, to recover damages for personal injuries sustained in the course of his work, against the owner, which was acting as its own general contractor, and a subcontractor for the laying of the concrete doors. Judgment after trial was rendered in favor of plaintiff against both defendants, and in favor of the owner against the concrete work subcontractor on the owner’s cross complaint. The owner appeals from so much of the judgment as is directed against it, and the concrete work subcontractor appeals from the entire judgment. Judgment unanimously affirmed, with one bill of costs to respondent against both appellants. No opinion. Present — Carswell, Acting’ P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ. [See 282 App. Div. 687.]